Title: From a Reader to the Printer, 11 April 1734
From: 
To: Franklin, Benjamin



  The following I have just now received exactly as I here give it.
  Mr. Franklin,
Tho’ your News-paper is sometimes as empty as those of others, yet I think you have for the most part (tho’ you were once in one particular a sad Offender) had the Modesty to keep it pretty clear of Scandal, a Subject that others delight to wallow in. These People, probably from some Corruption in themselves, and possibly from their own Stench, seem to think every thing around them tainted: But that they may see their own Picture, and learn to know what they are doing weekly, pray let your Paper hold the following Glass to them, and as they like the Figure they may proceed for the future; others, however, will find by it what Judgment to make of them. It is a Performance of the immortal Mr. Addison, who to his own and the lasting Honour of the English Nation, labour’d hard, and sometimes with Success, to reform the Follies and Vices of his Country. You may leave out that part of the third Paragraph from the third Line to the End, as foreign to the Subject. Yours, &c.

